DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 2019-120030 filed on 27 June 2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 June 2020 is/are entered and considered by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit and learning unit in claims 1, 10, output unit and notification in claim 11, acquisition step and learning step in claims 14, 17, output step and notification step in claims 15, 18, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “acquisition unit” and “learning unit” in claims 1, 10, “acquisition step” and “learning step” in claims 14, 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing these functions 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 2-9, 11-13: this/these claim(s) is/are rejected by dependency on parent claim 1, as discussed above and incorporated herein.
Similar rationale applies to limitations “output unit” and “notification unit” in claim 11, “outputting step” and “notification step” in claims 15, 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-13, 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter

Claim 1 recites a system comprising purely of functions without any structure.
At best, the claim merely comprises software modules.
For this reason, the claim is not directed towards at least one statutory category.

Claim(s) 2-9, 11-13: this/these claim(s) is/are rejected by dependency on parent claim 1, as discussed above and incorporated herein.

Claim 10 is rejected for similar rationale as applied to claim 1 above, and incorporated herein.

Claim 11 recites further “output unit” and “notification unit”, which are also not structural elements, are rejected for the same rationale as applied to parent claim 1.

Claim 13 recites a “non-transitory computer readable medium”.
The Specification as originally filed on 12 June 2020 discloses (page 66 line 17-18): “Non-transitory computer readable media include any type of tangible storage media”
Even when a product has a physical or tangible form, it may not fall within a statutory category. MPEP 2106.03(I)
In this case, Applicant has limited “non-transitory” media to include any type of tangible media, but tangible media would still not meet the definition of a machine, manufacture, or composition of matter.

Similar rationale applies to claims 16-19, and incorporated herein.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A learning system comprising: 
an acquisition unit configured to acquire an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system, the first rehabilitation data including at least assistant data indicating a training assistant who assists the trainee and index data indicating a degree of recovery of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; and 
a learning unit configured to generate a learning model, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, wherein 
the learning unit generates the learning model by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, the claims are analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because they recite steps that a user would perform when assisting a patient.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components at best.
That is, other than reciting a unit with no structure, nothing in the claim elements precludes the step(s) from practically being performed in the mind.

Similarly, but for the learning unit, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-9, 11-13 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
acquisition unit, 
learning unit
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
As discussed above, these limitations amount to purely functional claiming without any specifically defined structure.
They amount to mere instructions to apply an exception.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: acquisition unit, learning unit; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 10 recites:
A learning system comprising: 
an acquisition unit configured to acquire an output result based on first data about training performed by a trainee by using a training support system, the first data including at least assistant data indicating a training assistant who assists the trainee and index data indicating a degree of an improvement in a physical function of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; and 
a learning unit configured to generate a learning model, the learning model being configured to input second data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, wherein 
the learning unit generates the learning model by using, as teacher data, the second data for which pre-processing has been performed based on the output result.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, the claims are analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because they recite steps that a user would perform when assisting a patient.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components at best.
That is, other than reciting a unit with no structure, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the acquisition unit, acquiring an output result may be performed by a person either mentally, or with pen and paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
acquisition unit, 
learning unit
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
As discussed above, these limitations amount to purely functional claiming without any specifically defined structure.
They amount to mere instructions to apply an exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: acquisition unit, learning unit; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 14 recites:
A learning method comprising: 

a learning step of generating a learning model, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, wherein 
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
It is noted that dependent claim 16 switches statutory category, and has been found to not be directed towards at least one statutory category, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, claim 16 is analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because they recite steps that a user would perform when assisting a patient.
The highlighted portion also covers performance of the limitation in the mind.

For example, acquiring an output result may be performed by a person either mentally, or with pen and paper.
Similarly, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 15 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element(s)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 16 reciting a computer readable medium by merely using a computer to implement the abstract concept).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The claim recites no additional element.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


	Claim 17 recites:
A non-transitory computer readable medium storing a program for causing a computer to perform: 
an acquisition step of acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system, the first rehabilitation data including at least assistant data indicating a training assistant who assists the trainee and index data indicating a degree of recovery of the trainee, the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant; and 
a learning step of generating a learning model, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee and output action data for suggesting a next action to be performed by the training assistant, wherein 
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed above and incorporated herein.
In the interest of compact prosecution for Applicant, the claims are analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because they recite steps that a user would perform when assisting a patient.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components at best.
That is, other than reciting a generic computer readable medium, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic computer medium, acquiring an output result may be performed by a person either mentally, or with pen and paper.
Similarly, but for the generic computer medium, generating a learning model using data may also be practically performed in the mind, either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18-19 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:

The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
As discussed above, these limitations amount to a computer recited with a high level of generality to implement the abstract concept.
They amount to mere instructions to apply an exception.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 18-19 further reciting a computer readable medium by merely using a computer to implement the abstract concept).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The additional elements of: a non-transitory computer readable medium storing a program for causing a computer to perform; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Omid-Zohoor (20190224528).
Claim 1: Omid-Zohoor teaches:
A learning system (Abstract illustrating a system, page 5-6 paragraph illustrating the system capable of learning) comprising: 
an acquisition unit configured to acquire an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first rehabilitation data including at least assistant data indicating a training assistant who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of recovery of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant 
a learning unit configured to generate a learning model, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be performed by the training assistant (page 14 paragraph 0232, Table 1 illustrating output the suggested exercise to bring the user back to 0), wherein 
the learning unit generates the learning model by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user).

Claim 2: Omid-Zohoor teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the second rehabilitation data includes at least one of the index data and the assistant data (page 14 paragraph 0232, Table 1 illustrating entering the degrees from 0 and the evaluation of the user).

Claim 3: Omid-Zohoor teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).

wherein the learning unit generates the learning model by using, as the teacher data, the second rehabilitation data corresponding to the training assistant for whom information indicating that the training assistant is at a predetermined degree or higher is output as the output result (page 14 paragraph 0232, Table 1 illustrating determining when the user is at a higher degree than 0).

Claim 4: Omid-Zohoor teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the learning unit generates the learning model by using the second rehabilitation data as the teacher data (page 14 paragraph 0232 illustrating 0 [considered to be a form of “teacher data”]), the second rehabilitation data being data in which a plurality of degrees that are labeled based on the output result are associated with the assistant data each of which corresponds to a respective one of the plurality of degrees (page 14 paragraph 0232 illustrating comparing the user’s degree with 0).

Claim 5: Omid-Zohoor teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
further comprising an output unit configured to output the degree based on the first rehabilitation data, wherein the acquisition unit acquires an output result obtained by outputting 

Claim 6: Omid-Zohoor teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the first and second rehabilitation data includes trainee data indicating a feature of the trainee, and the output result is a result obtained by outputting the degree for each feature (page 14 Table 1 illustrating a plurality of parameters on which the user is rated).

Claim 7: Omid-Zohoor teaches:
The learning system according to Claim 6 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the trainee data includes symptom data indicating at least one of a disease (this limitation is rendered optional by the limitation “at least one of” and therefor not need be taught by the applied art) and a symptom of the trainee (page 14 Table 1 illustrating the user’s symptom that causes a deviation from 0).

Claim 8: Omid-Zohoor teaches:
The learning system according to Claim 1 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the action data includes at least one of data indicating an operation by which a setting value in the rehabilitation support system has been changed (page 14 Table 1 illustrating 

Claim 9: Omid-Zohoor teaches:
The learning system according to Claim 8 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
wherein the data indicating the operation includes data indicating a level of skill required for performing the operation (page 17 paragraph 0247 illustrating determining the user’s skill and comparing with activities that have skill data for the user to target his skill improvement).

Claim 10: Omid-Zohoor teaches:
A learning system (Abstract illustrating a system, page 5-6 paragraph illustrating the system capable of learning) comprising: 
an acquisition unit configured to acquire an output result based on first data about training performed by a trainee by using a training support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first data including at least assistant data indicating a training assistant who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of an improvement in a physical function of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant 
a learning unit configured to generate a learning model, the learning model being configured to input second data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be performed by the training assistant (page 14 paragraph 0232, Table 1 illustrating output the suggested exercise to bring the user back to 0), wherein 
the learning unit generates the learning model by using, as teacher data, the second data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user).

Claim 11: Omid-Zohoor further teaches:
A rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning system according to Claim 1( as discussed above and incorporated herein)  the rehabilitation support system comprising: 
an output unit configured to output the second rehabilitation data about rehabilitation performed by a trainee by using the rehabilitation support system as an input to the trained model (Figure 1 label 500 illustrating prescribing exercises to the user), and 


Claim 12: Omid-Zohoor teaches:
The learning system according to Claim 11 (as discussed above and incorporated herein).
Omid-Zohoor further teaches:
further comprising a designation unit configured to designate the training assistant who assists the trainee in the rehabilitation (page 19 paragraph 0265 illustrating storing data relating to the user’s observer, e.g. coach or trainer), wherein 
the rehabilitation support system is accessible to a degree storage unit configured to store the degree indicated by the output result (page 14 Table 1 illustrating storing the user’s degree of deviation from 0), and 
when the degree of the training assistant designated by the designation unit is a degree used as teacher data in the trained model (page 14 Table 1 illustrating degrees from 0 for the user), the output unit outputs the second rehabilitation data and the notification unit provides a notification (page 24 paragraph 0327 illustrating transmitting user data in real time or at the conclusion of the workout).

Claim 13: Omid-Zohoor further teaches:
A non-transitory computer readable medium storing a trained model (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media), the trained model being a 

Claim 14: Omid-Zohoor teaches:
A learning method (Abstract illustrating a method, page 5-6 paragraph illustrating the system capable of learning) comprising: 
an acquisition step of acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first rehabilitation data including at least assistant data indicating a training assistant who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of recovery of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant (page 14 paragraph 0232, Table 1 illustrating outputting the evaluation of the user using the indicated measurement metrics); and 
a learning step of generating a learning model, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be 
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user).

Claim 15: Omid-Zohoor teaches:
A rehabilitation support method in a rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning method according to Claim 14 (as discussed above and incorporated herein), the rehabilitation support method comprising: 
an outputting step of outputting, by the rehabilitation support system, the second rehabilitation data about rehabilitation performed by a trainee by using the rehabilitation support system as an input to the trained model (Figure 1 label 500 illustrating prescribing exercises to the user), and 
a notification step of notifying, by the rehabilitation support system, the training assistant assisting the trainee in the rehabilitation of the action data output from the trained model (page 2 paragraph 0014 illustrating recording the user’s progress for review by a coach).

Claim 16: Omid-Zohoor teaches:
A non-transitory computer readable medium storing a trained model (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media), the trained model being a 

Claim 17: Omid-Zohoor teaches:
A non-transitory computer readable medium storing a program for causing a computer (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media) to perform: 
an acquisition step of acquiring an output result based on first rehabilitation data about rehabilitation performed by a trainee by using a rehabilitation support system (page 10 paragraph 0154 illustrating the system being used for rehabilitation motion analysis), the first rehabilitation data including at least assistant data indicating a training assistant who assists the trainee (page 3 paragraph 0027 illustrating “biofeedback mode” used to assisted the user in prescribed exercises [considered to be a form of “training assistant”]) and index data indicating a degree of recovery of the trainee (page 14 paragraph 0232, Table 1 illustrating determining how far the user is away from 0 [considered to be a form of “degree of recovery”]), the output result being a result obtained by outputting a degree indicating an evaluation of the training assistant (page 14 paragraph 0232, Table 1 illustrating outputting the evaluation of the user using the indicated measurement metrics); and 
a learning step of generating a learning model, the learning model being configured to input second rehabilitation data including at least action data indicating an assisting action performed by the training assistant to assist the trainee (page 6 paragraph 0049, 0050 illustrating machine learning used to assist the evaluation software to determine which exercise can be performed to bring the user back to 0) and output action data for suggesting a next action to be 
in the learning step, the learning model is generated by using, as teacher data, the second rehabilitation data for which pre-processing has been performed based on the output result (page 2 paragraph 0019 illustrating processing data to include annotations and other data derivation [considered to be a form of “pre-processing”] prior to outputting the suggestion to the user).

Claim 18: Omid-Zohoor teaches:
A non-transitory computer readable medium (page 16 paragraph 0244 illustrating non-transitory machine-readable storage media) storing a rehabilitation support program for a computer of a rehabilitation support system, the rehabilitation support system being capable of accessing a trained model, the trained model being a learning model trained by the program stored in the non- transitory computer readable medium according to Claim 17 (as discussed above and incorporated herein), the rehabilitation support program being configured to cause the computer to perform: 
an outputting step of outputting the second rehabilitation data about rehabilitation performed by a trainee by using the rehabilitation support system as an input to the trained model (Figure 1 label 500 illustrating prescribing exercises to the user), and 
a notification step of notifying the training assistant assisting the trainee in the rehabilitation of the action data output from the trained model (page 2 paragraph 0014 illustrating recording the user’s progress for review by a coach).

Claim 19: Omid-Zohoor teaches:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kealeal (20170206795) teaches an avatar used to assist a user with rehab (Figure 1, Abstract).
Hu (20170087416) teaches thermal infrared scanning a user to assist with rehab of limb motion, including degree of articulation (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626